Citation Nr: 1205849	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO. 07-34 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, including depression.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, from April 8, 2004 until November 17, 2010. 

3. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, from November 17, 2010. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1965 until June 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for depression. In a September 2007 rating decision, that VARO also granted service connection for degenerative joint disease of the right shoulder with a 10 percent evaluation form April 8, 2004.

The RO issued another rating decision in October 2008 and continued the 10 percent disability rating for the right shoulder disability, which it indicated was based on a new claim for benefits received in November 2007. The Board notes, however, that in the November 2007 statement he disagreed with the September 2007 rating decision. The Board deems that statement to be a notice of disagreement with that rating decision. As such, the Board finds the September 2007 rating decision to be the one currently before the Board.

The Board also notes that the RO partially granted the Veteran's increased rating claim in a March 2011 supplemental statement of the case, when it granted a 20 percent disability rating, effective November 17, 2010. The Veteran has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that although the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in April 2004, he withdrew that claim in a May 2005 statement. In a September 14, 2007 VA outpatient treatment record addendum, a VA medical provider diagnosed the Veteran with anxiety/anxiety with depressed mood. A January 26, 2009 VA medical record also documents that the Veteran's active problems include having an impulse-control disorder. Case law mandates that a claim for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression, to the broader issue of entitlement to service connection for a psychiatric disorder, to include depression, as is reflected on the cover page. 

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the November 2007 statement. At that time, he claimed that he was unable to work due to his service-connected right shoulder disability. The issue of TDIU is considered part and parcel of the Veteran's right shoulder disability increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran requested a hearing before a member of the Board, which was scheduled for January 2012. The record indicates that the Veteran withdrew his request in December 2011 statement. The request for a hearing is thus deemed withdrawn.  See 38 C.F.R. § 20.704.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed depression due to his perceived racial discrimination in service. The Veteran also contends that his right shoulder disability is more severe than indicated by the 10 percent disability rating granted him prior to November 17, 2010 and the 20 percent disability rating he received from that date.

In an April 2011 statement, the Veteran's representative noted that the March 2011 supplemental statement of the case did not indicate that the RO had reviewed the Veteran's February 2011 statements. As his claim is currently being remanded for additional development, the agency of original jurisdiction will be given another opportunity to review that evidence. 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In a November 2008 statement, the Veteran reported that he had intended to make a career out of the military, but that after making a mistake, his first offense, he was discharged. In December 1967, the Air Force Discharge Review Board noted that the Veteran had stolen some items in service, had failed to report for his training on various occasions, and that rehabilitation attempts had been unproductive. In a January 1968 letter, the Air Force Discharge Review Board informed the Veteran that his discharge had been upgraded to an honorable discharge.

The Veteran's service treatment records do not document any complaints of, or treatment for, a psychiatric disorder. In an April 1967 discharge examination, the examiner found no significant physical or psychiatric abnormality to warrant action under the Air Force Manual (AFM 35-4).

The Veteran has a current diagnosis of depression. In a June 17, 2008 VA mental health consult record, a VA medical provider diagnosed the Veteran with major depressive disorder with depressed mood. In a July 15, 2008 VA mental health note, the Veteran reported that he has had stress and depression for a long time and that he has had a lot of disappointment. He reported disappointment over, among other things, being demoted in the Air Force over a minor offense and receiving a general discharge. In a December 2008 VA mental health note, a VA social worker opined that the events that the Veteran experienced in service may have caused his depression.

The Veteran has also received diagnosis of anxiety/anxiety with depressed mood, which is documented in a September 14, 2007 VA outpatient treatment record addendum. A January 26, 2009 VA medical record also documents that the Veteran's active problems included an impulse-control disorder.  

In the January 2012 written brief presentation, the Veteran's representative raised the new argument that the Veteran's depression may have developed secondary to or have been aggravated by his service-connected disabilities. The Veteran is currently service connected for a right shoulder disability, with a 20 percent disability rating, noncompensable hemorrhoids, and noncompensable intertrigo of the bilateral feet, which had been claimed as jungle rot.

The Veteran has not been afforded a VA examination with the goal of determining the etiology of any current psychiatric disorder, to include depression. The Board finds that such an examination should be accomplished on remand. 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In regards to the right shoulder disability claim, the Veteran last received a VA examination for his right shoulder disability in August 2008. The Board notes that in a final October 2008 rating decision, the RO denied service connection for right ulnar nerve neuritis (claimed as numbness and tingling in the right hand and arm).

In a March 2011 supplemental statement of the case, the RO subsequently granted a 20 percent disability rating, effective from November 17, 2010, the date of a letter from the Veteran's private physician, Dr. A.T., which noted that the Veteran only has 60 degrees of lateral flexion (to shoulder level) and 45 degrees of forward flexion. In the January 2011 written brief presentation, the Veteran's representative also argued that the Veteran's disability has worsened since the last examination.   

Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided an examination based on veteran's complaint of increased hearing loss since his examination two years before). VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the January 2012 written brief presentation, the Veteran's representative also argued that the Veteran's disability warrants extra-schedular consideration. In the August 2008 VA examination, the Veteran reported intermittent pain, which required complete bed rest at the highest levels of pain. The Veteran also reported functional impairment including difficulty grasping, writing, lifting, pushing or pulling. He also reported difficulty in performing basic activities of daily living, such as shaving, bathing and doing yard work. Given the Veteran's arguments, the RO should consider whether extra-schedular consideration would be warranted pursuant to 38 C.F.R. § 3.321(b)(1). Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, in his November 2007 statement the Veteran reported that he was unable to sustain any type of work due to his service-connected right shoulder disability. The issue of entitlement to TDIU is thus raised by the record as part and parcel of the Veteran's right shoulder disability increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As the RO has not considered the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded for consideration of it in the first instance. In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as it may deem necessary.

The Board also notes that VA never provided the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) in regards to a TDIU claim. As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As such, the RO should provide notice consistent with the VCAA in regards to that claim.

Finally, the Board notes that medical records from Dr. A.T. of Oceanside Family Medicine have not been associated with the claims file, though the November 2010 letter indicates that the Veteran receives treatment from there for his right shoulder. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain. The RO should also document all its attempts to procure those authorized records in the claims file. Additionally, if the RO is unable to obtain any private medical records identified by the Veteran, the RO should provide a notation to that effect in the claims filer and the Veteran and his representative should be informed of any such problem. Furthermore, any VA medical records not already associated with the claims file should be obtained for review. The last VA medical records associated with the claims file were from January 2011.

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the Veteran with notice consistent with the VCAA in regards to the TDIU claim.

2. The RO should contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims, including from Oceanside Family Medicine, and provide the appropriate authorization forms for obtaining such records.

 If the Veteran wishes for the RO to attempt to obtain those records and returns the appropriate authorization forms, the RO shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. The RO should request and obtain any VA medical records not already associated with the claims file, including records from January 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4. Upon completion of the above, the RO should schedule the Veteran for an appropriate psychiatric examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed psychiatric disorder and his service or his service-connected disabilities, specifically his right shoulder disability, hemorrhoids, and intertrigo of the bilateral feet. 

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, including depression?

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed psychiatric disorder has been caused by, had its onset in, was aggravated by, or is otherwise related to service?

c)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed psychiatric disorder has been caused by the Veteran's service-connected right shoulder disability, hemorrhoids, and/or intertrigo of the bilateral feet? 

d)  Is it is at least as likely as not (that is, at least a 50-50 degree of probability) that any currently diagnosed psychiatric disorder was aggravated by a service-connected disability (right shoulder disability, hemorrhoids, and/or intertrigo of the bilateral feet), and if possible to what extent was it aggravated beyond the natural progression of the disorder?

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

5. After any unassociated records are associated with the claims file, the RO should schedule the Veteran for a VA joints examination by an appropriate medical professional to determine the current extent and severity of the degenerative joint disease of the right shoulder (the Veteran is not service connected for right ulnar nerve neuritis).

The examiner's findings should specifically include range of motion, bone and/or cartilage impairment, the presence of any ankylosis, and any joint abnormalities. If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability.

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. The Veteran's claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.

6. After the above development has been accomplished, the RO should consider whether extra-schedular consideration would be warranted for the right shoulder disability pursuant to the provisions of 38 C.F.R. § 3.321(b). 

7. After undertaking any other development deemed appropriate, to include ordering a VA examination, the RO should then adjudicate the claim for TDIU. The Veteran should be notified of the decision and afforded the opportunity to respond.

8. When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence. 

The RO should note its consideration of the February 2011 statement that the Veteran claims was not considered in the March 2011 supplemental statement of the case.

If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


[Continued on the next page] 
 
_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

